DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” (e.g. claim 1) - a display 500 (paragraph 56).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN104801962) in view of Whiten et al. (U.S. PGPub 2003/0009867), Bae et al. (U.S. PGPub 2018/0339378, cited in IDS), and Sasaki (U.S. PGPub 2015/0119214).
Claim 1: Wu et al. discloses a method of operating a fastening apparatus (screw assembling apparatus - Figs. 1 and 6), the method comprising: a fastening apparatus preparing step of preparing a fastening apparatus (Id.) comprising n (e.g. three) fastening tools (330/331 - Fig. 5); a first workpiece disposing step of disposing a first workpiece (20) having m fastening holes (e.g. more than three - paragraph 57) at one side of the fastening apparatus (Fig. 6); a first fastening tool disposing step of disposing each fastening tool of the n fastening tools above any one of the m fastening holes (manually moving the three tools to corresponding screw holes - paragraph 57); a first storage step of storing positions of the n fastening tools in the first fastening tool disposing step (coordinates are recorded and saved in the system - Id.); and after the storage step, a fastening performing step of performing a fastening operation on the m fastening holes of the first workpiece (paragraphs 57-58) by loading the positions of the n fastening tools stored in the control unit in the first storage step, using the n fastening tools, and using a fastener (the position coordinates of the workpiece can be obtained by manually matching it only once, and there is no need to adjust it later when this model is produced, thus implying that the stored coordinate information is used in the subsequent fastening operation of the m holes using the n tools (330/331) and fasteners (screws)), wherein m is larger than n (e.g. more than three holes vs. three tools - Id.), and wherein a plurality of the first fastening tool disposing steps and a plurality of the first storage steps are alternately performed (while not explicitly described, it would be understood that to record positions of “each screw hole” using three tools when there are more than three screw holes as described above, it would require multiple iterations of disposing and storing to store a position for all holes).
Wu et al. does not disclose storing by a control unit as claimed. However, Whiten et al. generally discloses a method of operating a fastening machine including manually controlling the position of the device and storing position data, which uses a control unit (90) having display (71) and various user inputs which allows the user to control the device (e.g. paragraphs 40-41, 45-46, 51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed storing by a control unit as taught by Whiten since it would have allowed for user input when positioning the tools during teaching.
Wu et al. does not disclose wherein a movement of the n fastening tools of the fastening apparatus in a circumferential direction and a movement of the n fastening tools of the fastening apparatus in a radial direction are performed independently (the tools are fixed on a common plate and do not move independently horizontally). However, Bae teaches a multi-spindle fastening device where the fastening tools are independently and relatively movable in the radial and circumferential directions  - e.g. paragraphs 11, 55, 60, 75, 94, 96). It would have been obvious to one of ordinary skill in the art to have modified the method (and device) of Wu et al. to have moved the tools in a circumferential and radial direction independently in order to have better conformed to workpieces having different hole locations as opposed to with a fixed tool device (Bae et al. - paragraphs 5 and 8).
Wu does not disclose wherein in the fastening performing step, when each fastening tool of the n fastening tools performs the fastening operation on any one of the m fastening holes of the first workpiece and then moves to another fastening hole of the m fastening holes, a time period for which one fastening tool of the n fastening tools moves is equal to a time period for which another fastening tool of the n fastening tools moves. However, Sasaki teaches a multi-spindle fastening tool wherein the spindles are translated and rotated relative to one another and to the workpiece to align themselves with a pair of fastener locations, wherein the spindle movements are performed in parallel such that upon the start of the fastening step, the tools are aligned with both holes to simultaneously perform fastening (paragraphs 53, 56, 59-60, 62-63). The examiner submits that due to the simultaneous movement of the tools to arrange themselves with respect to their fastening locations as cited above, they are traveling from their starting positions to their new fastening positions over an equal time period. It would have been obvious to one of ordinary skill in the art to have moved the tools in such a way since it quickly arranges the tools with high precision and improves the manufacturing efficiency of the products, since the time necessary for fastening the bolts can be shortened (paragraphs 67, 81).
Claim 2: The examiner submits that the formula [m/n]+1 merely represents the mathematical minimum number of iterations required for n tools to be positioned over m holes where m>n and m is not a multiple of n. In other words, at each step, n tools can cover at most n holes, and will repeat this for at least the number of times n fits into m, plus one final iteration to capture any remainders if m is not a multiple of n. One of ordinary skill would have been motivated to have minimized the number of iterations in order to have maximized efficiency, and so it would have been obvious to have performed the disposing and storing steps [m/n]+1 times as claimed. Furthermore, Wu et al. explains that when m>n (e.g. m>3), the number of screw holes for each batch rod is determined according to the rhythm of the assembly line (paragraph 57), and so one of ordinary skill would have also determined how many iterations to have performed based on the desired assembly line rhythm.
Claim 3: Referring to paragraphs 58 and 59 of Wu et al., the tools generally move vertically toward and away from the fastener location, and then horizontally to a different hole location, under the control of the four-axis manipulator 400. Because the manual positioning of the tool is intended to replicate the positioning of the tools during the automatic movement, it would have been obvious to one of ordinary skill to have simply mimicked similar motions during the tool disposing step as is understood in the art of manual teaching of tool paths.
Claim 4: Because the tools are connected to a common carrier, even as modified by Bae et al. (e.g. 130 - paragraph 104), they would be simultaneously moved in the vertical direction.
Claim 5: As cited above, Bae teaches a tool structure wherein the fastening tools are independently and relatively movable in the horizontal direction (e.g. radial and circumferential directions). It would have been obvious to one of ordinary skill in the art to have modified the method (and device) of Wu et al. to have moved the tools sequentially horizontally in order to have better conformed to workpieces having different hole locations as opposed to with a fixed tool device (Bae et al. - paragraphs 5 and 8).
Claims 6 and 7: Regarding whether, in the first fastening tool disposing step, the n fastening tools are moved in the circumferential direction and then moved in the radial direction, or the n fastening tools are moved in the radial direction and then moved in the circumferential direction, the examiner notes that it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Please note that in the instant application, paragraphs 13-14 and 66, Applicant has not disclosed any criticality for the claimed order of movement. One of ordinary skill would have expected a similar result regardless of the order, so long as the tools are ultimately positioned where needed, since the tool paths would presumably be the same distance and take the same amount of time to traverse in either case.
Claim 8: Wu et al. refers to “each model” (paragraphs 57-58) having different screw positions, and suggests that the learning process need only be performed once for each model. Thus, it is implied that the same or similar workpiece disposing, fastening tool disposing, and storing steps would be performed for a second and any subsequent workpieces.
Claim 10: From Wu as discussed above, it is implied that the information from each workpiece would be stored simultaneously (i.e. information stored in the control unit in the first storage step and information stored in the control unit in the second storage step coexist in the control unit), in order to have allowed for the storage process to occur only once per model and automate the respective fastening sequences.
Claims 11-12: As cited for claim 3, the tools are moved vertically toward the fastener location, then up from it, then over to a different fastener, and then down toward the new location. The cycle repeats until the fastening is completed for all locations. Thus, it would have been obvious for part of the tool disposing step to have involved a primary horizontal movement (over to a new fastener)  followed by a secondary downward vertical motion (downward toward the new fastener).

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered. Applicant’s arguments essentially rely on introducing subject matter from claims 6, 13, and 14 into independent claim 1, noting that the previously cited art fails to teach the combined limitations, and in particular “when each fastening tool of the n fastening tools performs the fastening operation on any one of the m fastening holes of the first workpiece and then moves to another fastening hole of the m fastening holes, a time period for which one fastening tool of the n fastening tools moves is equal to a time period for which another fastening tool of the n fastening tools moves”. The examiner acknowledges that Wu, Whiten, and Bae do not, in combination, appear to teach this feature (i.e. they are silent regarding the particular movement timing), and while the examiner previously relied on the relatively fixed tools of Wu to inherently disclose a simultaneous movement of the tools, the modification by Bae for independent tool movement (as now required to address claim 1) precludes this interpretation. However, the examiner has introduced Sasaki to teach this feature in the new grounds of rejection above.
Applicant also argues that “ Bae teaches that the number of fastening devices 10 should be the same as the number of fastening holes”, citing paragraph 102, and thus “one of ordinary skill in the art would not have modified the teachings in Bae with Wu”. However, the examiner notes that it is Wu which is modified by the teachings of Bae and not the other way around. Bae is merely cited to teach the independence of radial and circumferential movement of the tools. Wu, as a primary reference, already establishes that there may be more holes than tools. Furthermore, the teaching of Bae in paragraph 102 does not appear to be a critical feature but merely a contemplated option.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726